Citation Nr: 0817412	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-13 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for lethargy.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD), and if so, whether the reopened claim 
should be granted.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for stomach problems, 
to include peptic ulcer disease, and if so, whether the 
reopened claim should be granted. 

6.  Entitlement to service connection for intestinal polyps, 
to include as related to herbicide exposure.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for dizziness, to 
include as related to herbicide exposure, and if so, whether 
the reopened claim should be granted.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition of 
the legs, face, and arms, to include as related to herbicide 
exposure (previously claimed as itching), and if so, whether 
the reopened claim should be granted.

9.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.

10.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
due to herbicide exposure.

11.  Entitlement to service connection for headaches, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from July 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and May 2005 rating 
decisions by the Phoenix, Arizona, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.  

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing held at the RO in January 2008.

The Board notes that the veteran initiated an appeal to a 
November 1998 rating decision.  A statement of the case was 
issued in November 1999, and the veteran filed a VA Form 9, 
Appeal to Board of Veterans' Appeals, in May 2000.  The RO 
informed the veteran that the Form 9 was not timely and the 
appeal was not perfected.  In November 2000, the veteran 
filed a notice of disagreement with the RO's administrative 
decision on the timeliness of the Form 9.  It appears that 
the RO took no further action on this appeal.  The matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no current hearing loss disability for VA 
purposes.

2.  There is no current diagnosis of a sleep disorder; any 
current sleep disturbances are symptoms of an underlying 
psychiatric disorder and are not independent disabilities.

3.  Lethargy is a symptom of an underlying psychiatric 
disorder and is not an independent disability.

4.  The RO denied service connection for PTSD in an April 
2002 rating decision on the ground that no verifiable 
stressor was shown; the veteran initiated, but did not timely 
perfect, an appeal of this denial.  The decision became final 
in April 2003.

5.  Evidence submitted since April 2002 regarding service 
connection for PTSD has not been previously considered by 
agency decision makers, is neither cumulative nor redundant 
of evidence of record, relates to an unestablished fact, and 
raises the reasonable possibility of substantiating the 
claim. 

6.  There is no verified stressor event to support a 
diagnosis of PTSD.

7.  The RO denied service connection for stomach problems, to 
include peptic ulcer disease, in a November 1998 rating 
decision on the ground that no nexus to service was shown; 
the veteran initiated, but did not timely perfect, an appeal 
of this denial.  The decision became final in November 1999.

8.  Evidence received since November 1998 regarding service 
connection for stomach problems has not been previously 
considered by agency decision makers, is neither cumulative 
nor redundant of evidence of record, relates to an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.

9.  Currently diagnosed stomach problems, to include nausea, 
heartburn, and peptic ulcer disease, were not first 
manifested in service or within the first post-service year, 
nor are they shown to be related to service or to any service 
connected disability.

10.  The veteran was not exposed to herbicides during active 
duty service.

11.  Currently diagnosed intestinal polyps were not first 
manifested in service, nor are they shown by presumption or 
evidence to be related to service or to herbicide exposure.

12.  The RO denied service connection for dizziness in a 
November 1998 rating decision on the ground that no nexus to 
service was shown; the veteran initiated, but did not timely 
perfect, an appeal of this denial.  The decision became final 
in November 1999.

13.  Evidence received since November 1998 regarding service 
connection for dizziness has not been previously considered 
by agency decision makers, is neither cumulative nor 
redundant of evidence of record, relates to an unestablished 
fact, and raises the reasonable possibility of substantiating 
the claim.

14.  Dizziness is shown to have pre-existed service and is 
not shown to have been aggravated during service; it is not 
shown by presumption or evidence to be due to or aggravated 
by service or herbicide exposure.

15.  The RO denied service connection for a skin condition 
(claimed as itching) in a November 1998 rating decision on 
the ground that no nexus to service was shown; the veteran 
initiated, but did not timely perfect, an appeal of this 
denial.  The decision became final in November 1999.

16.  Evidence received since November 1998 regarding service 
connection for a skin condition has not been previously 
considered by agency decision makers, is neither cumulative 
nor redundant of evidence of record, relates to an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.

17.  Any currently diagnosed skin condition of the legs, 
face, and arms was not first manifested in service, nor is it 
shown by presumption or evidence to be related to service or 
to herbicide exposure.

18.  There is no current diagnosis of diabetes mellitus in 
any form.

19.  Any currently diagnosed peripheral neuropathies were not 
first manifested in service, nor are they shown by 
presumption or evidence to be related to service or to 
herbicide exposure.

20.  There is no medical evidence of a current, chronic 
headache condition.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2007).

2.  Service connection for a sleep disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  Service connection for lethargy is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  New and material evidence has been received to reopen a 
claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

5.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

6.  New and material evidence has been received to reopen a 
claim of service connection for stomach problems.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

7.  Service connection for stomach problems, to include 
peptic ulcer disease, is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

8.  Service connection for intestinal polyps is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

9.  New and material evidence has been received to reopen a 
claim of service connection for dizziness.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

10.  Service connection for dizziness is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

11. New and material evidence has been received to reopen a 
claim of service connection for a skin condition (previously 
claimed as itching).  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

12.  Service connection for a skin condition of the legs, 
face, and neck is not warranted.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

13.  Service connection for diabetes mellitus, type II, is 
not warranted.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

14.  Service connection for peripheral neuropathy of the 
upper and lower extremities is not warranted.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

15.  Service connection for headaches is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The U.S. Court of Appeals for Veterans Claims (the Court)has 
interpreted VA's duties in the context of specific types of 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although such notice 
was provided separately from notice of all other elements of 
the claims, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the. Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Here, the claims with 
regard to dizziness, a skin condition, stomach problems, and 
PTSD were previously denied.  The RO did supply some notice 
of the new and material evidence requirements for reopening 
previously denied claims, though it did not fully cover each 
of the previously denied claims or clearly identify all bases 
of the prior denials.  Any such error, however, is harmless, 
as the RO and the Board have reopened (see below) each of 
these claims and considered them on the merits.  A remand for 
full compliance with proper procedure for notification as to 
what it takes to reopen a claim (as laid out in Kent, supra,) 
would serve no useful purpose when the claims are already 
being reopened.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in February 2004 and February 2005 that 
fully addressed all notice elements and were sent prior to 
the initial AOJ decisions on the veteran's claims.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished with regard to the issues addressed below, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained VA treatment records from VA medical 
centers (VAMC)  Phoenix and Gainesville, including records 
from VAMC Biloxi which were forwarded to VAMC Gainesville.  
The veteran submitted several stressor statements which the 
RO developed, multiple copies of private treatment records 
from CVCH and Dr. BJ, and was provided an opportunity to set 
forth his or her contentions during the January 2008 hearing 
before the undersigned Veterans Law Judge.  The appellant was 
afforded VA medical examinations in July 2004 and April 2007, 
though not for all claimed disabilities.  Examinations were 
not requested in instances where there was no evidence of the 
claimed disability in the service treatment records or where 
the evidence was otherwise adequate to render a full and fair 
adjudication.  Social security records were also obtained.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Several sources identified by the veteran 
have indicated there are not records available, or could not 
be contacted due to inadequate contact information supplied 
by the veteran, despite repeated attempts to obtain such.  
All reasonable efforts to obtain relevant records have been 
undertaken.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Although the RO reopened the claims of service connection for 
PTSD, stomach problems, dizziness, and a skin condition, the 
Board is required to first consider the threshold 
jurisdictional issue of whether new and material evidence had 
been presented before the merits of claim can be considered.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board 
can make an initial determination as to whether evidence is 
"new and material."  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, as here, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

With regard to the claims of service connection for stomach 
problems, dizziness, and a skin condition, the evidence of 
record at the time of the November 1998 denial consisted of 
service medical and personnel records, VA examination 
reports, VA treatment and hospitalization reports, and 
private medical records.  All three claims were denied on the 
ground that no nexus to service, either direct or presumptive 
through Agent Orange exposure, was shown.  Since that denial, 
the veteran has submitted detailed allegations regarding his 
exposure to herbicides (which include details not previously 
mentioned), VA and private treatment records, and VA 
examination reports which address the etiology of his current 
disabilities. 

In the case of the claim of service connection for PTSD, 
denied due to the lack of a verified stressor event, the 
evidence at the time of the April 2002 denial consisted of 
service medical and personnel records, stressor allegations, 
VA examination reports, VA treatment and hospitalization 
reports, and private medical records.  The veteran has 
submitted additional details regarding his stressor events 
since that denial, as well as updated treatment records.

In all cases, the Board agrees with the RO that the 
previously denied claims must be reopened and considered on 
the merits.  The veteran has submitted evidence not 
previously considered, which provides additional details to 
flesh out and clarify his claims.  They bear on the 
unestablished fact of a nexus to service, either directly, by 
presumption, or through identification of a stressor, and 
when the credibility of the new evidence is presumed, there 
is a reasonable possibility that the claims can now be 
substantiated.  New and material evidence having been 
submitted with regard to each, the Board has jurisdiction to 
consider the claims for service connection for PTSD, stomach 
problems, dizziness, and a skin disorder on the merits.



Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Some chronic diseases may 
be presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within the 
applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For veterans 
exposed to herbicides during service, some additional 
diseases may be presumed to have been incurred in service, if 
they become manifest to a degree of ten percent or more 
within the applicable presumptive period.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

Hearing Loss

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

For purposes of service connection for hearing loss, VA has 
defined a hearing loss disability in the regulations.  
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, service medical records do show an increase in puretone 
threshold over the course of active service.  Furthermore, 
the veteran's duties in the Air Force as an air passenger 
freight handler would have likely exposed him to high levels 
of noise in service.  All this being said, however, no 
testing at any point has shown hearing impairment which meets 
the definition of a hearing loss disability.  For example, on 
examination in July 2004, no puretone threshold exceeded 25 
decibels, and speech recognition scores were 96 percent or 
better.  Doctors in fact had stated that this testing is 
unreliable.  The most recent testing, in April 2007, reveals 
improvement at almost all frequencies, with the maximum 
puretone threshold again at 25 decibels.  Speech recognition 
scores were 96 percent bilaterally.

The medical evidence of record simply does not show a hearing 
loss severe enough to register as a disability under the 
applicable regulation addressing VA disability benefits for 
hearing loss.  See 38 C.F.R. § 3.385.  Therefore, although 
the veteran reports problems hearing, the objective testing 
upon which service connection and evaluation are based, 
according to governing laws and regulations, establishes no 
service connectable hearing loss disability for VA purposes.  
The claim must be denied.

Sleep Disorder

The veteran has claimed service connection for a sleep 
disorder.  Review of all service medical records, post 
service VA and private treatment records, and VA examination 
reports reveals no current diagnosis of any sleep disorder 
disability.  

In the absence of a current disability, service connection 
cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Records do reveal complaints of trouble sleeping and sleep 
disturbances, such as nightmares.  These complaints, however, 
are considered symptoms of underlying conditions, and are not 
separate service connectable disabilities.  While VA is 
required to fully and fairly compensate all separate and 
distinct manifestations of a disability, a critical element 
to consider is whether any of the symptoms are duplicative of 
or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  In cases of 
overlap, pyramiding or compensating the same signs and 
symptoms as part of different disabilities, must be avoided.  
38 C.F.R. § 4.14 (2007).  Here, sleep problems are attributed 
to a nonservice connected psychiatric disability.  Such 
symptoms are included in the evaluation criteria for rating 
psychiatric disabilities, and hence may not be distinctly 
service connected in the absence of an additional, separate 
diagnosis, such as sleep apnea.  The claim must be denied.  

Lethargy

Similarly, "lethargy" is not a diagnosable disability.  
Rather, it is a subjective finding of a sign or symptom of an 
underlying condition.  The veteran here reports lethargy, 
disinterest in activities, and a lack of motivation.  Again, 
these symptoms are symptoms of other disabilities, and are 
not illnesses in and of themselves.  As discussed above, they 
are therefore not subject to separate service connection.  
The claim must be denied.

PTSD

Establishment of service connection for PTSD 
requires: medical evidence diagnosing PTSD; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The diagnosis must comply with the criteria 
set forth in the Diagnostic and Statistical Manual of Mental 
Disorders, currently in its fourth edition (DSM-IV).  
38 C.F.R. § 4.125 (2007).

Here, although VA treatment records do reflect a diagnosis of 
PTSD and treating doctors have related this to the veteran's 
allegations of stressful events in service, there is no 
credible evidence that any in service stressor actually 
occurred.

The veteran has alleged that as a loadmaster and ramp 
supervisor in the United States and the Philippines, he was 
responsible for the loading and unloading of passengers bound 
to and from Vietnam.  This included dead and wounded 
returning home, as well as healthy troops first reporting to 
the theater.  He stated that he loaded body bags into 
aluminum caskets for shipment.  He stated that he thinks 
about these men daily.  The veteran reiterated his 
allegations during the Travel Board hearing in January 2008.

The Board finds that the veteran's allegations do not 
constitute a stressor event under the criteria of the DSM-IV, 
which describes a stressor event as "an event or events that 
involve actual or threatened death or serious injury, or a 
threat to the physical integrity of oneself or others."  The 
veteran did not himself experience any particular event.  He 
alleges he witnessed the aftermath of combat in Vietnam 
secondhand.  By the time the veteran was exposed to such, the 
immediacy of injuries was past.  His removal from the actual 
events alleviates much of the stressful nature of them.  The 
Board distinguishes his duties as an air passenger freight 
handler (as shown in service personnel records), from such 
duties as graves registration which involve immersion in a 
stressful environment.  Further, the contemporaneous 
descriptions of his duties, contained in a February 1967 of 
his performance as a passenger service officer at Clark Air 
Force Base in the Philippines, indicates no handling of dead 
or wounded.  Apparently, the veteran provided ramp services, 
loading and unloading baggage and assisting passengers.  This 
contradicts his allegations of assisting troops to and from 
the hospital or handling caskets and/or body bags.  It is 
also noted that the veteran has alleged, including during his 
Travel Board hearing, that he performed extended periods of 
temporary duty (TDY) at large air bases in Vietnam.  These 
allegations are not supported by the documentary record.  TDY 
is shown, but to San Francisco.  While records indicate he 
performed duties in support of operations in South East Asia, 
they in no way indicate travel to Vietnam or other combat 
theater.  They detail his activities solely in the 
Philippines.

The RO did attempt to verify the allegations by sending an 
inquiry to the Joint Services Records Research Center 
(JSRRC), but it appears that the type of allegations reported 
by the veteran are not subject to verification through that 
unit.  In July 2007, JSRRC stated that it was unable to 
document the claimed stressors.  In light of the absence of 
verification in contemporaneous documents that relate to the 
veteran's contentions, as well as the apparent contradictions 
between any existing documents and the veteran's own 
allegations, and the very nature of the allegations 
themselves, the Board finds that there is no verified 
stressor event to support a diagnosis of PTSD in accordance 
with the applicable regulations.  

The Board notes as well that none of the alleged stressors 
involve combat participation so as to raise the combat 
presumptions, nor is there any evidence of combat reflected 
in the record or awards.  The veteran's testimony alone is 
therefore not sufficient to establish a stressor event.  
Service connection must be denied.

Stomach Problems, to include Peptic Ulcer Disease

The veteran alleges that his currently diagnosed peptic ulcer 
disease is related to in-service treatment for gastritis.

Service medical records reveal no complaints of digestive 
problems on entrance examination in May 1965.  In November 
1966, the veteran complained of nausea.  The veteran was 
diagnosed with a cold and sore throat on November 16, and was 
prescribed medication.  On November 30, the veteran reported 
he was nauseous.  The doctor noted the same complaints of a 
cold and continued the medication.  No digestive condition 
was diagnosed.  In October 1967, the veteran reported that he 
had vomited blood after drinking.  This reportedly had 
happened once or twice in the past.  He reported hematuria a 
few weeks prior.  The listed impression was gastritis, r/o 
ulcer.  A GI series was ordered, along with antacid and a 
change in diet.  The upper GI series showed a normal stomach 
and esophagus.  The duodenal bulb showed prominent and 
irregular mucosal folds, but there was no spasticity or 
active ulcer crater.  The impression was a negative upper GI 
series.  At the time of separation, the veteran reported no 
ongoing digestive problems, and an examination showed a 
normal digestive system.  

Chronic stomach problems were not shown during service, at 
separation, or for years thereafter.

Post service treatment records show ongoing complaints of and 
treatment for various gastric complaints since at least June 
1983, when VA doctors treated the veteran for complaints of 
heart burn and loose stools for the past month.  Testing 
showed benign peptic ulcer disease.  In 1995, doctors at CVCH 
noted a history of peptic ulcer disease without current 
symptoms.  In 1998, a prepyloric ulcer was diagnosed.  The 
was placed on medication following a bout of upper gastric 
bleeding.  During a July 2004 VA examination, the veteran 
reported that he experiences occasional vague left upper 
quadrant pain.  There were no typical peptic ulcer symptoms 
such as nausea, vomiting, or weight loss.  An upper GI series 
showed significant reflux but no ulcer or mass.  Quiescent 
peptic ulcer disease was diagnosed.  The examiner opined that 
it was not as likely as not that the current condition was 
related to the in-service treatment for gastritis.  

The only other medical opinion addressing possible etiology 
of stomach problems is found in a September 1998 record of 
evaluation on which Dr. BJ noted the history of peptic ulcer 
disease and related the gastric complaints to anti-
inflammatory medications the veteran was taking for 
nonservice connected rheumatoid arthritis.

While the veteran appears to currently have a chronic 
gastrointestinal problem, the claim for service connection 
must be denied.  Service medical records show isolated 
instances of gastric complaints which were related to 
specific events or illnesses.  No chronic disease or 
symptomatology is shown during service or at separation.  
Post service records show that the initial treatment for and 
first complaints of the currently diagnosed peptic ulcer 
disease began in 1983, 15 years after separation from 
service.  This first manifestation is outside any applicable 
presumptive periods for chronic disease.  This lengthy period 
between separation from service in 1968 and first showing of 
the condition in 1983, without treatment is evidence against 
a finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

Finally, while the veteran currently has a chronic 
gastrointestinal condition, the file contains no medical 
evidence linking the diagnosed disorder to any aspect of his 
period of service.  Two doctors have opined on the etiology 
of the current disease, and neither associates it with 
service.  The great weight of the evidence is against the 
veteran's claim.

Herbicide Related Claims, to include
Intestinal Polyps, Dizziness, Skin Condition, Diabetes 
Mellitus, 
Peripheral Neuropathy, and Headaches

The veteran has claimed entitlement to service connection for 
a number of conditions as related to herbicide exposure 
during active duty service.  He alleges exposure while 
present in Vietnam on TDY, as well as exposure at Clark Air 
Field in the Philippines and Davis-Monthan Air Base on two 
occasions.  The Board notes, as was discussed above, that the 
service personnel records do not support allegations of 
service in Vietnam.  Records show that the veteran was 
present in the Philippines, performing passenger freight 
duties which did not require him to fly to Vietnam.  The sole 
indication of TDY while in service involved duty in San 
Francisco, California, in support of Operation Arc Light.  As 
the evidence does not show the veteran was actually present 
in Vietnam, the presumption of exposure contained in the 
regulations is not applicable.  38 C.F.R. § 3.307(a)(6)(iii).

The Board also finds that the veteran's allegations of 
exposure to herbicides from residual contamination of 
equipment which had been present in Vietnam is too tenuous to 
support a finding of exposure.  He argues that the 
passengers, baggage, and planes he was responsible for in the 
Philippines and at Travis Air Force Base in California were 
coming from Vietnam, and hence carried with them sufficient 
herbicide to constitute exposure for VA purposes.  In the 
absence of evidence the planes or baggage were actually 
themselves sprayed, as opposed to merely being in an 
environment where Agent Orange and related herbicides were 
used, however, any exposure of the veteran would be tertiary 
in nature and require speculation.

The veteran has also alleged exposure at Davis-Monthan Air 
Base in Arizona.  He states that he was involved in a spill 
of drums of herbicide while loading a plane.  Personnel 
records do show he assisted in special airlifts in support of 
operations in Southeast Asia.  The service department has 
certified in response to an RO request, however, that the 
veteran was not exposed to herbicides outside of Vietnam.  
Additionally, the Department of Defense has assembled a list 
of all dates and places outside of Vietnam where herbicides 
were used.  Davis-Monthan is not listed as a herbicide use 
site at any time.

The preponderance of the evidence is against the veteran's 
claim of exposure to Agent Orange and other herbicides.  The 
exposures he alleges are either tenuous and removed from the 
actual use of herbicides, or are unsupported by the 
documentary record.  The Board finds that there is no 
herbicide exposure established.

In the absence of herbicide exposure, no decision granting 
entitlement to service connection for any disability may be 
reached on that basis.  However, the Board is required to 
also consider entitlement to service connection on 
alternative bases.

Intestinal Polyps

Service medical records are negative for any finding of or 
complaint related to intestinal polyps.  The sole 
gastrointestinal illness identified during service was 
gastritis, which was treated a an acute condition on one 
occasion; the records indicate no chronic residuals.  The 
condition was not first manifested in service.  Further, the 
first diagnosis of such growths is in 1998, during an 
endoscopy in connection with the veteran's peptic ulcer 
treatment.  This lengthy period without treatment is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson, supra.   
Additionally, the file contains no medical evidence linking 
intestinal problems to any aspect of the veteran's period of 
service.  Direct service connection for intestinal polyps is 
not warranted, as there is no evidence the condition was 
first manifested in service, and no evidence linking the 
current condition to service.

Additionally, intestinal polyps are not a presumptive 
condition under 38 C.F.R. § 3.309.  Under subsection (a), 
polyps are not identified as a chronic disease subject to 
presumptive service connections.  Moreover, even if it is 
assumed arguendo that the veteran was exposed to herbicides 
during active duty, intestinal polyps are not listed as a 
presumptive condition for herbicide exposed veterans under 
subsection (e).  The Board notes as well that the Secretary 
of Veterans Affairs has determined that gastrointestinal and 
digestive diseases other that diabetes mellitus, type II, and 
gastrointestinal tract tumors have been specifically found to 
not be related to herbicide exposure.  The scientific 
evidence indicates that there is no link between these 
conditions, which arguably include polyps, and herbicide 
exposure.

Service connection is denied in the absence of a nexus to 
service based on direct evidence or presumption.

Dizziness

Service medical records reveal a diagnosis of orthostatic 
dizziness on enlistment examination dated in May 1965.  The 
veteran reports that he had a head injury in 1955, with no 
sequellae other than occasional dizziness.  No neurological 
abnormality was noted on examination prior to entrance.  
Service treatment records show no complaints of or treatment 
for dizziness at any time during service.  The veteran did 
not report dizziness on his separation physical in December 
1968.

The pre-existing condition of dizziness was not aggravated by 
service.  There is no treatment for or complaint of such 
while on duty, and post service medical records show no 
treatment for or complaints of dizziness.  There are 
subjective complaints of general dizziness in the veteran's 
correspondence with VA, and Dr. BJ notes the subjective 
complaint in September 1998.  The veteran described the 
dizziness as a feeling of lost equilibrium, and Dr. BJ 
indicates a diagnosis of "dizziness and giddiness."  There 
is, however, no objective evidence of any dizziness or 
equilibrium disturbance.  

The Board notes that dizziness is not a presumptive condition 
listed at 38 C.F.R. § 3.309, either as a chronic condition or 
for herbicide exposed veterans.

In the absence of any evidence of aggravation of a pre-
existing disease, or of a currently diagnosed disability, the 
claim must be denied.  

Skin Condition of the Legs, Face, and Arms

The Board notes that the veteran has separately claimed 
service connection for chloracne, a presumptive condition for 
herbicide exposed veterans.  Although the RO denied 
entitlement to the benefit sought in a May 2007 rating 
decision, that decision has not been appealed and is not 
before the Board.  This Board decision is concerned solely 
with various rashes and eczema claimed by the veteran in 
January 2004.

Service medical records reveal no complaints of or treatment 
for any skin condition of any type while in service.  A 
December 1968 examination on separation showed no rashes or 
other skin abnormalities.  Two scars were noted on his arms.

Skin problems were not shown for years after service.  This 
lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
against the claim.  See Maxson, supra.

Post service treatment records do show treatment for and 
complaints of various rashes over the years, mainly on the 
legs.  In June 1983, during an evaluation for stomach pain, a 
VA doctor noted allergic dermatitis, but did not specify its 
location.  In July 1998, the veteran was treated for what 
appeared to be heat rash.  The rash covered the entire body 
and was diagnosed as dermatosis.  The examiner ordered a 
biopsy to determine if the rash was a drug reaction or 
eczema.  This showed a nonspecific dermatitis, and subsequent 
records indicated the veteran was allergic to sulfa drugs, 
which caused a rash.  During a September 1998 VA examination, 
the veteran reported a 20 year history of small bumps on the 
fronts of his legs which formed scabs and left marks when 
they healed.  He noted numerous dark spots on both legs three 
years before the examination, as well as an increase in 
itching.  Examination showed scattered slightly depressed and 
slightly scaly round to oval lesions.  There were about 25 
per leg, and they measured from 5 to 15 mm in size. 
Photographs were taken and are of record.  The examiner 
stated they were post-traumatic scars, consistent with trauma 
produced with activity like climbing a ladder.  A second 
examiner noted scaly skin at the elbows, but no chronic skin 
disease was diagnosed.  

In January 1999, the veteran was treated for a pruritic rash 
of both legs by VA doctors, which he stated was intermittent 
over the past 20 years.  He was again sent for a biopsy, 
which showed chronic dermatitis.  Among the differential 
diagnoses noted by the laboratory was reactive inflammatory 
changes following frequent trauma.  In February 2002, the 
veteran was seen by a VA dermatologist for an itchy scaly 
rash of the lower extremities.  Although a medical student 
initially ordered a culture of the lesions to determine the 
presence of a bacterial or fungal agent, the supervising 
doctor instead diagnosed traumatic ulcerations.  A topical 
ointment was effective in controlling his symptoms.  In April 
2002, the veteran appeared for treatment of new lesions of 
the face.  Biopsy showed inflamed actinic keratosis of the 
cheeks.  Subsequent records show no ongoing treatment or 
complaints.

At the January 2008 hearing, the veteran showed the 
undersigned veterans law judge patches of skin which had been 
scratched at. He complained they were itchy.  

While the veteran's skin problems appear to have multiple 
etiologies, no medical evidence on file links them to any 
aspect of the veteran's period of service.  The weight of the 
medical evidence indicates that the rash of the legs is in 
fact scars as a result of some unknown, repeated trauma.  No 
such trauma is shown in service medical records, nor does the 
veteran allege or describe any repeated injury to his legs.  
The full body rash has been related to a sulfa drug allergy, 
and first appeared 20 years after service.  Although the 
veteran reports a rash or skin disability for over 20 years, 
there is no medical evidence documenting such condition is 
related to service.  As was noted above, service medical 
records show the skin was normal at entry and separation.  
Skin conditions diagnosed since service have not been related 
by competent medical evidence to any aspect of the veteran's 
period of service.

The Board additionally notes that there is no currently 
diagnosed skin condition which is listed as a presumptive 
disease under 38 C.F.R. § 3.309.

In the absence of a nexus to service or any applicable 
presumption, the claim must be denied.

Diabetes Mellitus

A review of the evidence of record reveals no diagnosis of 
diabetes mellitus in any form before, during, or after 
service.  Service medical records are silent for any finding 
or complaint of diabetes or a possible precursor condition.  
VA treatment records following service do not show any 
diagnosis of diabetes.  In September 1997, the veteran did 
report that he had a high blood sugar reading and sugar in 
his urine "when in jail last week."  The doctor noted the 
veteran was somewhat unclear in relating the information, and 
diabetic testing was requested.  That testing showed "no 
evidence of" diabetes.  In January 1999, the veteran 
reported a history of diabetes mellitus, type II, to a VA 
podiatrist when complaining of neuropathy of the feet.  The 
doctor then crossed this diagnosis off.  In August 2003, the 
veteran complained to VA providers that his blood sugars 
fluctuated and he was a borderline diabetic.

Private doctors make no reference to abnormal sugar levels in 
the blood or urine, and indicate no diagnosis of diabetes 
currently or by history.  

In the absence of a current disability, service connection 
cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The claim is denied.

Peripheral Neuropathy

Service medical records reveal no treatment for or complaint 
of any neurological problems in service.  Separation 
examination in December 1968 shows no abnormal findings or 
subjective complaints.

Post-service treatment records do reveal ongoing complaints 
of neurological problems.  The veteran has complained of 
tingling and numbness of the toes, and underwent bilateral 
carpal tunnel release surgery in 1979.  In September 1998, 
Dr. BJ attributed his lower extremity neurological pain to 
degenerative disc disease of the lower back.  VA records 
indicate a small fiber neuropathy of the lower extremities, 
of unknown etiology.  It is also noted that the veteran is 
diagnosed with rheumatoid arthritis, which also causes pain 
in the extremities and is not service connected.

Review of the record reveals that no medical professional has 
related the current neurological symptoms involving the 
veteran's extremities to any disease or injury in service.  
There are no neurological complaints in service.  A nexus 
cannot be established between current disability and service 
based on the available evidence.  Further, the Board notes 
that even assuming arguendo that the veteran was exposed at 
some point to herbicides in service, the currently diagnosed 
neurological problems do not constitute a listed presumptive 
condition for herbicide exposed veterans.  The regulation 
lists "acute and subacute peripheral neuropathy," and 
defines these conditions as "transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  38 C.F.R. § 3.309(e) and Note.  The veteran's 
latest possible in-service date of exposure would have been 
in December 1968, and there is no medical evidence of 
neuropathy prior to 1998, well outside the "weeks or 
months" window provided in the regulation.  Moreover, the 
complaints are ongoing at this time, more than 10 years after 
the initial complaint. 

Service connection must be denied in the absence of either a 
direct or presumptive nexus to service.

Headaches

Service medical records reveal no complaints of or treatment 
for headaches.  Although a pre-service head injury in 1955 
was noted on entry, the sole residual reported was occasional 
dizziness.  VA and private treatment records following 
service reveal no diagnosis of or treatment for a chronic 
headache condition.  The veteran did report a history of 
migraine headaches on occasion, and was treated several times 
for sinus infections and allergies, which were accompanied by 
complaints of head pain and pressure.  At no time, however, 
has any private or VA doctor diagnosed a chronic headache 
condition.  Headaches have been identified as symptoms of 
underlying, nonservice connected conditions.

Headaches are not a listed presumptive disease for herbicide 
exposed veterans.  38 C.F.R. § 3.309(e).  

In the absence of a current chronic headache disability, and 
medical evidence of a link or nexus between service and the 
currently described subjective symptoms, service connection 
must be denied.


ORDER

Service connection for hearing loss is denied.

Service connection for a sleep disorder is denied.

Service connection for lethargy is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for stomach problems, to 
include peptic ulcer disease, is reopened.  

Service connection for stomach problems, to include peptic 
ulcer disease, is denied.

Service connection for intestinal polyps is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for dizziness is reopened.  

Service connection for dizziness is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a skin condition is 
reopened.  

Service connection for a skin condition of the legs, face, 
and arms is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied.

Service connection for headaches is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


